DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of the Claims
Claim 9 has been amended. Claims 9, 10 and 12-14 are pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 9, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schiraldi et al (WO 2013/174863) and Claret et al (US 2013/0156867) in view of Nepp et al (Biomaterials, 2001) and Bhojwani et al (Contact Lens & Anter. Eye, 2011).  
Schiraldi teaches the use of a non-sulfated chondroitin in a variety of medical compositions, including ophthalmic formulations, such as eye drops. The reference further teaches that the non-sulfated chondroitin interacts with biological systems in ways that are novel or greater than that of chondroitin sulfate. See pp 7-8 and 19-20. The reference further suggests pharmaceutical products further comprising HA. See reference claim 4. Example 18 
Claret teaches an artificial tear preparation comprising HA and/or CS for the treatment of dry eye. Suitable molecular weights for these components are about 0.5 x 106 to 1.5 x 106, and about 5 x 104, respectively. See paragraphs [0031]-[0055].  
Nepp teaches the treatment of dry eye comprising the administration of a viscoelastic artificial tear solution comprising CS and HA. The disclosed embodiment contains CS and HA in a ratio of ~1.3:1. See Section 2 and Figure 2. 
Bhojwani teaches that commercial products used for the treatment of dry eye generally have a viscosity of less than 30 mPa*s. See Table 5.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the method of Schiraldi by adding HA to the non-sulfated chondroitin solution for administration to treat dry eye with a reasonable expectation of success. The artisan would be motivated to take this action because Schiraldi teaches that non-sulfated chondroitin has similar or superior effects in medical applications compared with chondroitin sulfate, and the reference expressly suggests the use of the use of HA in combination with non-sulfated chondroitin for the disclosed methods. Furthermore, the art establishes that the combination of HA and CS have utility for the treatment of dry eye and teaches suitable molecular weights for the two polysaccharides. Finally, it is known that such products typically have a low (less than 50 mPa*s) viscosity. It would be within the scope of the artisan to prepare an aqueous solution having an appropriate viscosity. 
. 
Applicant’s arguments filed December 24, 2020 have been fully considered but they are not persuasive.
Applicant only addresses each reference in a piecemeal fashion noting that no reference teaches all the claim limitations and never addresses the reasoning for combining the references. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further cites purported unexpected and surprising results, as presented in the Schiraldi declaration. 
Declarant Schiraldi has submitted evidence purporting to demonstrate unexpected results with the recited hybrid complex relative to a combination suggested by the art in an in vitro dry eye model. As was noted in the previous Office action, Applicant has the burden of establishing that the differences in results are of both statistical and practical significance. There is no discussion of any evidence that the results of this in vitro model are necessarily correlated with similar results in an in vivo model, providing a practical significance. For example, Freire et al (Cornea, 2014) disclose the comparison of result for in vitro and in vivo testing with three blood derivatives. Two of these demonstrate clearly superior results in vitro, but only one of those demonstrates significantly superior results in vivo. This observation has not been addressed.  

Finally, Schiraldi ‘863 teaches that non-sulfated chondroitin is superior to chondroitin sulfate in wound healing, so a finding that a product comprising chondroitin is superior to chondroitin sulfate in an assay of corneal wound healing is not found to be surprising or unexpected.       

Claims 9, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over De Rosa et al (WO 2012/032151) and Schiraldi et al (WO 2013/174863) in view of Claret et al (US 2013/0156867) and further in view of Nepp et al (Biomaterials, 2001) and Bhojwani et al (Contact Lens & Anter. Eye, 2011). 
De Rosa teaches the preparation of cooperative hybrid complexes of HA and other polysaccharides for use in a variety of areas including medicine. See abstract and claims 17-23. An exemplified product is HA (1.6 MDa) and non-sulfated chondroitin (66 kDa) that is prepared by subjecting the composition to a thermal cycle in an autoclave. See Example 7 and Table 5. The reference is silent regarding the treatment of dry eye. 
Schiraldi, Claret, Nepp, and Bhojwani teach as set forth above. 
It would have been obvious to one having ordinary skill at the time the application was filed to administer the product disclosed by De Rosa for the treatment of dry eye with a reasonable expectation of success. De Rosa had suggested the use of the product generally for medical applications, and the art further establishes that (1) non-sulfated chondroitin is generally . 
Applicant’s arguments filed December 24, 2020 have been fully considered but they are not persuasive. Applicant submits no additional arguments not addressed above. 

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner’s hours and contact numbers


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623